Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 28th, 2022 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated April 28th, 2022 are withdrawn due to Applicant’s amendment.
New objections and rejections follow.

Claim Objections
Claims 9 & 11 are objected to under 37 CFR 1.75 as being substantial duplicates. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (KR 10-185570 B1) in view of Hwang et al. (US 2017/0263792 A1). Citations below are made to Do et al. (US 2018/0212090 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.

	In view of Claim 9, Do et al. teaches an integrated solar cell for a window (Figure 1A-B & Paragraph 0024), comprising:
a solar cell (Figure 1A-B, & Paragraph 0041);
a color filter provided on or under the solar cell and configured to reflect a portion of light and transmit the remaining light to express a predetermined color (Figure 1A-B, #270 - Paragraph 0040 & Paragraph 0055-0057);
excluding the bottom most layer in Fig. 1A, #270.
a bonding layer interposed between the solar cell and the color filter (Figure 1A, the lowermost layer of element 270 can be considered to be a bonding layer), in the alternative, a bonding layer interposed between the solar cell and the color filter (Figure 1A, #100).
wherein the color filter includes a color reproduction layer formed by laminating a repeat unit formed of a first layer, a second layer, and a third layer 3 to 30 times (Paragraph 0062);
wherein the refractive index of the second layer is different from that of the first layer (Paragraph 0058);
wherein the first layer and the third layer are SiO-2 layers (Paragraph 0063)
wherein the integrated color solar cell satisfies Condition 1, where 0.75 ≤ A/B ≤ 1.00 (Paragraph 0019), wherein A is the light harvesting efficiency of the integrated color solar cell for a window in which the solar cell and the color filter are integrated through the bonding layer, and wherein B is the light harvesting efficiency of the solar cell not including the bonding layer and the color filter (Paragraph 0020).
Do et al. does not disclose that the second layer is Al2O3.
Hwang et al. teaches a color modulating layer that is composed of one or more dielectric materials where the layers can comprise SiO2 and Al2O3 in combination (Paragraph 0030).  Hwang et al. discloses that the color filter can provide a desirable visual effect without suffering from conversion efficiency loss (Paragraph 0031).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Al2O3 as the second layer in Do et al. integrated solar cell for the advantage of having a color filter that can provide a desirable visual effect without suffering from conversion efficiency loss.
 
In view of Claim 11, Do et al. is relied upon for the reasons given above in addressing Claim 9.  Do et al. teaches a window includes the integrated color solar cell for a window of claim 9 (Paragraph 0024).

Response to Arguments
Applicant argues that the claimed invention provides improvements over Kim, such as the bonding layer which was not included in Kim in order to solve the problem that light loss occurs through the solar cell.  Applicant’s attention is directed to MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In the instant case, the bonding layer used in Example 1 of the present invention does not claim that the bonding layer is a specific material of PDMS.  Accordingly, the unexpected results are commensurate in scope with the claims in which the evidence is offered to support.  Accordingly, this argument is unpersuasive.

Applicant argues that the differences between Applicant’s claimed invention and the solar cell in Kim can result in different light reflection spectra, wherein Applicant points out the difference in Figure 4b of Kim and Figure 3a of the present invention. The examiner respectfully points out to Applicant that Figure 4b of Kim is light reflection spectra of conventional RGB filters, not the filer as disclosed by Kim.  Accordingly, this argument is unpersuasive.

Applicant’s other arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726